Case 6:19-cv-01456-CEM-EJK Document 233 Filed 12/20/19 Page 1 of 4 PageID 1766




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

 JEFFREY PETER DATTO, Ph.D.,

        Plaintiff,

 v.                                                        Case No. 6:19-cv-1456-CEM-EJK

 UNIVERSITY OF CENTRAL FLORIDA
 BOARD OF TRUSTEES and
 JOHN DOES 1-5,

       Defendants.
 ____________________________________/

      DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR
             LEAVE TO AMEND SECOND AMENDED COMPLAINT

        Defendant, UNIVERSITY OF CENTRAL FLORIDA BOARD OF TRUSTEES

 (“UCF”), pursuant to Local Rule 3.01(b), Middle District of Florida, submits this its Response in

 Opposition to Plaintiff’s Motion for Leave to Amend Second Amended Complaint (Doc.231)

 (“Plaintiff’s Motion”) and states:

        1.      Analysis of Plaintiff’s Motion is hampered by Plaintiff’s failure to attach a

 proposed third amended complaint. Nevertheless, based upon the description of the substance of

 Plaintiff’s proposed amendments, Plaintiff’s Motion should be denied.

        2.      Plaintiff’s Motion would accomplish nothing more than delay the Court’s

 consideration of UCF’s pending Motion to Dismiss Plaintiff’s Second Amended Complaint

 (Doc.218). Moreover, the substantive description of Plaintiff’s proposed amended pleading

 contains the same confusing, inconsistent and prolix statements characteristic of Plaintiff’s Court

 filings. Based upon the information contained in Plaintiff’s Motion, allowing a further amended
Case 6:19-cv-01456-CEM-EJK Document 233 Filed 12/20/19 Page 2 of 4 PageID 1767




 complaint would be nothing more than a pointless and futile attempt to correct the deficiencies in

 the pending Second Amended Complaint (Doc.251).

                                   MEMORANDUM OF LAW

        Plaintiff’s Motion states he would like to “supplement the disability information

 included” in Plaintiff’s Second Amended Complaint by attaching a “statement of his disability”

 attached to Plaintiff’s Motion as Exhibit “1” (Doc.231, p.1752). Plaintiff’s Motion also states

 that he would like to “remove some factual information,” add comparator information, and

 clarify, add or delete other information based upon what the “Court believes is appropriate.” Id.

 1753. Apparently, Plaintiff’s primary purpose is to add the information contained in the six page

 “statement of his disability” attached to Plaintiff’s Motion. Id. 1758 – 1762.

        Plaintiff’s “statement of his disability” hardly clarifies or simplifies his contentions.

 Rather, the “statement,” similar to Plaintiff’s prior Court filings, is confusing, contradictory, and

 laced with information which is either irrelevant or unnecessary to Plaintiff’s attempts to plead a

 claim or cause of action. Simply stated, Plaintiff’s Motion fails to demonstrate that Plaintiff can

 allege anything new that is pertinent and relevant in support of his claimed causes of action.

        For example, Plaintiff’s “statement” is remarkably vague and unclear concerning the

 nature and extent of Plaintiff’s past disabilities, the nature and extend of his current disabilities

 and, most importantly, and the nature and extent of his disabilities (if any) when he applied for

 medical school admission at UCF. The “statement” is also vague and confusing as to how and

 when Plaintiff’s disabilities may have evolved or resolved over time.

         While Plaintiff states that he no longer has a disability caused by the side effects of his

 past medications, he states that he is disabled due to an “underlying medical condition” and that

 he continues to have “hypomanic episodes”. Id. 1758-1759. He states that these “hypomanic




                                                  2
Case 6:19-cv-01456-CEM-EJK Document 233 Filed 12/20/19 Page 3 of 4 PageID 1768




 episodes” result in a state in which he is “markedly impaired due to distractibility and inability to

 concentrate, which affects his learning and thinking and his interaction with others.” Id. 1760.

 Furthermore, he states that these episodes have happened “multiple times” and describes a recent

 triggering event at a hearing in the Southern District. Id.

        The Plaintiff states that these “recent episodes” substantially limit his sleep, learning,

 thinking and concentration.     Id. References are made to his “deteriorating condition” and

 possible brain damage as a result of his past medications. Id. 1760-1761. Reference too is made

 to a “recent” psychiatric evaluation by Dr. Dante Durant, who has apparently diagnosed Plaintiff

 with “chronic recurrent depression, narcissistic personality disorder and anti-social personality”

 and has “opined that Plaintiff will likely decompensate again if put in stressful situations and is

 not under treatment.” Id. 1762. Plaintiff comments that “personality disorders are the type of

 diagnoses given to sociopaths and serial killers and are refractory to known medications.” Id.

 1762. Plaintiff states reassuringly, however, that he has no past criminal history and “does not

 condone violence.” Id. In short, Plaintiff’s “statement” hardly supports the notion that Plaintiff

 is a “qualified individual” who can, with or without reasonable accommodation, perform the

 essential functions of a medical student or a practicing physician.

        A motion for leave to file an amended complaint may be denied on the basis of “undo

 delay, bad faith, or dilatory motive on the part of the movement. . .” Pioneer Medals, Inc. v.

 Univar U.S.A., Inc., 168 F. App’x 335, 337 (11th Circuit 2006) quoting Forman v. Davis, 371

 U.S. 178, 182, 83 S. Ct. 227, N.L. Ed. 2d 222 (1962). A motion for leave to amend may also be

 denied if deemed futile. Coventry First, LLC v. McCarty, 605 F.3d 865, 869 (11th Circuit 2010).

 It is hard to see any motivation for Plaintiff’s Motion other than to delay or avoid a ruling on

 UCF’s pending Motion to Dismiss the Second Amended Complaint. Furthermore, nothing in




                                                  3
Case 6:19-cv-01456-CEM-EJK Document 233 Filed 12/20/19 Page 4 of 4 PageID 1769




 Plaintiff’s Motion contains or presents any new or additional substantive grounds that would

 support Plaintiff’s claims.   On the contrary, the entire tenure of Plaintiff’s Motion is the

 presentation of facts and information which seem to only support and justify UCF’s denials of

 Plaintiff’s medical school application.

            WHEREFORE, Defendant, UNIVERSITY OF CENTRAL FLORIDA BOARD OF

 TRUSTEES, respectfully requests this Court to enter an order denying Plaintiff’s Motion for

 Leave to Amend Second Amended Complaint.

                                 CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished by

 Electronic Mail via the Middle District CM/ECF Filing System to: Jeffrey Peter Datto, Ph.D.,

 3352 W. 98th Place, Hialeah, Florida 33018; jpdatto@gmail.com, on this 20th day of December,

 2019.

                                             /s/ Ronald L. Harrop
                                             RONALD L. HARROP, ESQUIRE
                                             Florida Bar Number: 260584
                                             rharrop@oconlaw.com
                                             O'CONNOR & O'CONNOR, LLC
                                             800 North Magnolia Avenue, Ste 1350
                                             Orlando, FL 32803
                                             (407) 843-2100
                                             (407) 843-2061 Facsimile
                                             Attorney for Defendants University of Central
                                             Florida Board of Trustees

 T: 121919:1441:2144




                                                4
